DETAILED ACTION
This communication is in response to U.S. Application No. 17/125246 filed on May 26, 2022.			

Allowable Subject Matter
	Claims 1-15 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on May 26, 2022, claims 1-15 were searched upon and Examiner concludes the Menezes et al. U.S. Patent Application Publication No. 2009/0326911 (herein as 'Menezes') do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-15. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“a implemented method of extracting an information associated with design of formulated products and representing as a graph, comprising: (a) receiving, via one or more hardware processors, a graph domain model of a plurality of vertices as an input; (b) receiving, via the one or more hardware processors, at least one formulation text as at least one text file; (c) applying, via the one or more hardware processors, information extraction, to identify at least one sentence and extract at least one subject-verb-object triple from every sentence of the at least one formulation text ,wherein information is processed to obtain a heat map of a plurality of count of co-occurrences from one or more formulations, wherein a zero value indicates two ingredients do not occur together in one or more formulations, a positive value indicates a total count of the co-occurrences of the two ingredients in a same phase, and a negative value indicates a total count of the co-occurrences in a same formulation and in a different phase ; (d) classifying, via the one or more hardware processors, at least one of: (i) sentences comprising an ingredient listing and associated weights indicated by presence of weight numerals, and (ii) sentences comprising at least one verb from the at least one subject-verb- object based on the graph domain model and method of extraction of information and graphical representation for design of formulated products (e) generating, via the one or more hardware processors, a representation of the recipe text based on the at least one sentence which is classified in terms of at least one action (A), mixtures (M) on which the at least one action is performed, and at least one condition (C); (f) generating, via the one or more hardware processors, an insert query string from the generated representation based on the graph domain model and (g) executing, via the one or more hardware processors, the generated insert query string to store the formulations as the graph.”

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Menezes et al. U.S. Patent Application Publication No. 2009/0326911 (herein as 'Menezes') do not teach the claimed limitations and 35 U.S.C. 102 (a)(1) rejection. In particular there is no combination of references that teaches the claimed concept of using a text document to identify sentences that include ingredients in co-occurrence and ingredients that do not appear together.  In addition the sentences are used to create a graph.

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1-15.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-15.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-15 (renumbered as 1-15) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  August 11, 2022
Examiner, Art Unit 2159

/AMRESH SINGH/Primary Examiner, Art Unit 2159